PER CURIAM.
Although we sympathize with citizens who encounter problems attempting to understand comprehensive legislative plans enacted for their benefit, we are compelled to affirm the Division of Retirement’s Order of Dismissal denying Mr. Kuett a formal hearing, see Miller v. Department of Business Regulation, Div. of Hotels & Restaurants, 479 So.2d 319 (Fla. 3d DCA 1985); Blanchette v. School Bd. of Leon County, 378 So.2d 68 (Fla. 1st DCA 1979), because Mr. Kuett failed to demonstrate entitlement under section 120.57, Florida Statutes (Supp.1984). The remaining issues lack merit.
Affirmed.